POWELL, Presiding Judge.
The defendant, Darrel J. Ames, was charged in the county court of Kay County with the possession of twelve pints of intoxicating liquor with the intent to sell the same. The jury found him guilty and fixed the penalty at a fine of $100 and thirty days’ imprisonment in the county jail.
The brief of accused was due to have been filed in this court on April 24, 1953. No brief has been filed, and when the case came on for oral argument on September 30, 1953 no one appeared in behalf of the defendant.
We have examined the record and find the verdict of the jury to be supported by competent evidence. The defendant testified and denied ownership of the liquor. The jury believed the State’s witnesses.
The judgment and sentence of the county court of Kay County is affir'med.
JONES and BRETT, JJ., concur.